DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In response to the amendment received October 29, 2021:
Claims 1-2, 4-5, 7-10, 12-16 and 19-22 are pending are pending. Claims 3, 6, 11 and 17-18 have been cancelled as per applicant’s request.
Applicant’s arguments, filed October 29, 2021 have been fully considered and are persuasive in light of the amendments to the claims. The rejection of August 26, 2021 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhaoyang Li on February 3, 2022.
The application has been amended as follows: 
Amend Claim 1 by replacing “the negative electrode” (line 23) with “a negative electrode”
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claims 1 and 13.
Claim 1 teaches an electrolyte comprising a trinitrile compound, a dinitrile compound, a fluorosulfonyl silane acetate and a cyclic ether. Notably, the claim requires the fluorosulfonyl silane acetate forming a stable solid electrolyte interface on a surface of a negative electrode. Ihara et al. (US RE44,705E) teaches a battery with an electrolytic solution (i.e. electrolyte) (Abstract) where the electrolytic solution contains triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. a fluorosulfonyl silane acetate) (Col. 4, line 59-Col. 5, line 1). However, there is no teaching of the fluorosulfonyl silane acetate forming a stable solid electrolyte interface on a surface of a negative electrode as described in the instant claim 1. There is no suggestion or motivation to arrive at the claimed invention (wherein a fluorosulfonyl silane acetate forms a stable solid electrolyte interface on a surface of a negative electrode). Thus, none of  the prior art alone or in combination renders obvious the claimed invention. Since claims 4-5 and 7-12 are dependent upon claim 1, they are allowable for the same reason. 
Claim 13 teaches a lithium ion battery comprising a positive electrode, a negative electrode, separator and an electrolyte comprising the elements therein. Notably, the claim requires the electrolyte comprising a fluorosulfonyl silane acetate forming a stable solid electrolyte interface on a surface of a negative electrode. Ihara et al. (US RE44,705E) teaches a battery with a cathode (i.e. positive . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729